          Case 2:14-cr-00085-APG-DJA Document 510 Filed 02/17/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 United States of America,                                   Case No. 2:14-cr-085-APG-DJA

 4                        Plaintiff,                       Order Granting in Part Defendant’s
          v.                                               Motion for Production of Documents
 5 Kenneth Gordon Wescott,
                                                                       (ECF No. 505)
 6                        Defendant.

 7

 8

 9         Defendant Kenneth Gordon Wescott again moves for production of some documents

10 listed on the court’s docket sheet. ECF No. 505. I will grant Mr. Wescott’s motion in part.

11 Some of the requested documents (ECF Nos. 54, 171, 309) are minutes of court proceedings and

12 there is nothing more to them than what is shown on the face of the court docket sheet. I will

13 order the production of the documents filed at ECF Nos. 204, 210, 297, 334, 338, 345, and 437.

14 The Government will or has already produced to Mr. Wescott the rest of the documents he

15 requests, and I will not order it to produce them again (other than those it agreed to produce in its

16 response (ECF No. 509)).

17         I HEREBY ORDER the clerk of the court to send to Mr. Wescott copies of the following

18 documents: ECF Nos. 204, 210, 297, 334, 338, 345, and 437).

19         I FURTHER ORDER the Government to produce to Mr. Wescott the documents it

20 agreed to produce in its response. The remainder of Mr. Wescott’s motion is denied.

21         Dated: February 17, 2021.

22                                                       ________________________________
                                                         ANDREW P. GORDON
23                                                       UNITED STATES DISTRICT JUDGE
